internal_revenue_service number release date index numbers --------------------------------------- ----------------------------------- ----------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number -------------------- refer reply to cc psi b03 plr-127713-18 date date legend ------------------------------------------------------------------------------------- --------------------------------------- ------------------------------------------------------------------------------------- -------------------------------- ------------------------------------------------------------------------------------- --------------------------------- -------------- ---- ---- x gp operating partnership state a b c dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code x a state limited_liability_company and a publicly_traded_partnership is in the business of owning and managing businesses in the upstream oil_and_gas sector x facts plr-127713-18 does not directly own the property on which the oil_and_gas exploration development and production services are performed of the members of x’s group operating partnership a state limited_liability_company is the main operating entity and is a partnership for federal tax purposes x indirectly owns a interest in operating partnership as a limited_partner x also owns b of gp the sole general_partner of operating partnership gp a state limited_liability_company and a partnership for federal tax purposes holds a c interest in operating partnership operating partnership owns properties and has its operations in two states where it directly engages in upstream oil_and_gas exploration development and production as well as the acquisition and development of producing oil_and_gas_properties and developing non-producing oil_and_gas_properties operating partnership however does not employ any employees or independent contractors to manage or operate its upstream oil_and_gas exploration development and production business operating partnership looks to gp to perform all the services gp contracts with x and its subsidiaries to provide the workforce to actually conduct the exploration development production and related support activities x including through subsidiaries provides all employees needed to the operating partnership in order for operating partnership to conduct the oil_and_gas exploration development and production activities in addition x provides employees to the operating partnership for all support and back-office activities needed to operate operating partnership’s overall oil_and_gas business x’s employees perform the following activities on behalf of operating partnership geological services including conducting geological surveys and interpreting data field services including drilling an exploratory_well conducting drill stem and production flow tests and monitoring drilling production and gathering purchasing supplies human resources including staffing and payroll management accounting including joint interest billing and managing division orders tax reporting investor relations financial services including evaluations of the use of the capital markets and the debt markets hedging strategy and execution legal services including property acquisition agreements and title confirmation and information_technology services a majority of the employees are involved with field services x is reimbursed for its services via a management fee paid_by operating partnership to gp which is passed-through to x the management fee paid_by operating partnership to gp is earned lump-sum annually and paid quarterly the management fee is in exchange for the work x does for operating partnership in addition x is directly reimbursed for some indirect_costs such as rent and general and administrative costs law and analysis plr-127713-18 sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_1_7704-4 of the income_tax regulations provides that for purposes of sec_7704 qualifying_income is income and gains from qualifying activities with respect to minerals or natural_resources as defined in sec_1_7704-4 qualifying activities include both sec_7704 activities as described in sec_1_7704-4 and intrinsic activities as described in sec_1_7704-4 sec_1_7704-4 provides that sec_7704 activities include the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource sec_1_7704-4 defines exploration as an activity performed to ascertain the existence location extent or quality of any deposit of mineral_or_natural_resource before the beginning of the development stage including by drilling an exploratory or stratigraphic type test well conducting drill stem and production flow tests conducting geological or geophysical surveys and interpreting data obtained from geological or geophysical surveys sec_1_7704-4 defines development as an activity performed to make accessible minerals or natural_resources including by drilling wells to access deposits of minerals or natural_resources sec_1_7704-4 defines production as an activity performed to extract natural_resources from the ground including by operating equipment to extract natural_resources from wells plr-127713-18 sec_1_7704-4 provides that if the partnership is in the trade_or_business of performing a sec_7704 activity qualifying_income includes income received to reimburse the partnership for its costs in performing that sec_7704 activity whether imbedded in the rate the partnership charges or separately itemized reimbursable costs may include the cost of designing constructing installing inspecting maintaining metering monitoring or relocating an asset used in that sec_7704 activity or providing office functions necessary to the operation of that sec_7704 activity such as staffing purchasing supplies billing accounting and financial reporting for example a pipeline operator that charges a customer for its cost to build repair or schedule flow on the pipelines that it operates will have qualifying_income from such activity whether or not it itemizes those costs when it bills the customer conclusion based solely on the facts submitted and representations made we conclude that the income recognized by x from the receipt of the management fee constitutes qualifying_income under sec_7704 x is receiving the management fee income for directly engaging in sec_7704 activities including oil_and_gas exploration development and production in addition to the associated back-office support functions necessary to the operation of the business except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 whether x is a publicly_traded_partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-127713-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by _________________________ caroline e hay assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
